 
Exhibit 10.1
 
Crude Salt Field Acquisition Agreement
 
Transferor: State Operated Shouguang Qingshuibo Farm (Hereinafter referred to as
Party A)
 
Registered Address: Yangkou Township, Shouguang City, Shandong Province, PRC
 
Legal Representative: Changjun Li
 
Business Registration Number: N/A
 
 
Transferee: Shouguang City Haoyuan Chemical Co., Ltd. (hereinafter referred to
as Party B)
 
Registered Address: The South Side of Bamian Village, Wopu Township, Shouguang
City, Shandong Province, PRC
 
Legal Representative: Ming Yang
 
Business Registration Number: 370783228069886
 
 
Whereas:
 
1.
In order to increase the Qingshuibo Farm crude salt Field utilization ratio by
both parties A&B, to ensure the waste water generated from bromine extraction by
Shouguang City Haoyuan Chemical Co., Ltd. is fully used.

 
2.
Based on the development principle for the North of Shouguang from Shouguang
City Commission and Municipal Government, Party B has to increase capital
investment, increase the crude salt field size and standards, and build a pilot
area for co-production of bromine and crude salt.

 
Base on the above circumstances, based on the civil and relevant laws of
People’s Republic of China , and the principle of honesty, equality and mutual
benefit, common development, after a friendly consultation .both parties A&B
agree to bear their respective rights and obligations to be undertaken, and to
strictly perform this Crude Salt Field Acquisition Agreement (the “Agreement”)
as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
Article 1                 Transfer Target
 
Party A shall transfer the 23,000-are crude salt field at Qingshuibo Farm (the
“Property”) to Party B (a description of the area of the Property is attached).
Party B has agreed to acquire the Property from Party A.
 
Article 2                 Transfer Price& Method of Payment
 
 
1.
Both parties to this Agreement agree that the price for transfer of the Property
is RMB 73,000,000 (Seventy Three Million renminbi) (the “Purchase Price”).

 
 
2.
Method of Payment:  On the date this Agreement is signed by both parties, Party
B shall Pay 50% of the Purchase Price, which is RMB 36,500,000 (Thirty-Six
Million Five Hundred Thousand renminbi); then after the inspection and written
acceptance of the Property by party B, Party B shall pay the other 50% of the
Purchase Price within 3 days thereof, which is RMB36,500,000 (Thirty-six million
Five Hundred Thousand).

 
Article 3                 Obligations of Party A
 
 
1.
In order to ensure party B’s continuous operation of the Property, Party A shall
sign a 30 years land lease agreement for the Property with Party B within 15
business days after the signing date of this Agreement. The land leasing fee
shall be RMB172,500 per year, which shall be paid annually no later than June
30th; and in the case of overdue payment, Party B shall pay to Party A a late
payment penalty fee of 0.5‰ of RMB172,500 per day, up to a maximum of 30% of the
annual land leasing fee.

 
 
2.
If the Property is required to be used for governmental purposes by the National
planning or local municipality, based on the national relevant laws &
regulations, Party A shall assist Party B to obtain compensation for the loss of
the Property and any fixtures or facilities on the Property.

 
 
2

--------------------------------------------------------------------------------

 
 
 
3.
When it is necessary , Party A shall assist Party B to coordinate the
relationships with parties in the neighborhood of the Property, and maintain the
Property’s normal crude salt production. Party B shall be subject to the
management of Party A to maintain the Property.

 
 
4.
Party A has not established any form of security, nor any form of legal defect
to the title of the Property, and guarantees that Party B  will, after receiving
the transfer of the salt field, not experience any form of encumbrance or be
faced with threat of barriers of a similar nature with respect to the Property.

 
Article 4                 Obligations of Party B
 
 
1.
Party B shall not transfer and sell the Property without permission by Party A;
otherwise, it will be deemed a breach, in which case Party A has the right to
terminate this agreement, and subject Party B to be liable, pursuant to relevant
provisions.

 
 
2.
Party B shall pay the Purchase Price for the Property to Party A pursuant to
Article 3 of this Agreement.

 
 
3.
Party B will, pursuant to this Agreement, be responsible for urging Party A to
go through the formalities for, among others, filing an application for approval
of the transfer of the Property and change of registration with the relevant
industry and commerce administration.

 
Article 5                 Liability for Breach
 
If Party B fails to pay the Purchase Price to Party A for the transfer of the
Property in a timely manner pursuant hereto, party B shall pay liquidated
damages to Party A at the rate of 0.03% per day.
 
Article 6                 Dispute Resolution
 
Any dispute arising from or in connection with this Agreement shall be resolved
by both parties amicably through consultation.. In the event of failure to
resolve through consultation within 30 days, both parties have the right to file
a suit with the people's court with jurisdiction over the place of signing of
the Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 7                Any modification, alteration or supplement to this
Agreement shall be subject to the written agreement reached by the Parties
hereto after consultation, and shall become effective after being duly signed by
both parties.
 
Article 8                This Agreement is made in duplicate, with each party
holding one. This Agreement shall come into force after being signed and sealed
by both parties.
 
 
Party A : State Operated Shouguang Qingshuibo Farm
 
Legal Representative:
 
By: /s/Changjun Li
 


 
Party B : Shouguang City Haoyuan Chemical Co., Ltd.
 
                                               Legal Representative: /seal/ Ming
Yang
 
By: /s/Naihui Miao
 
 
 
 


 
                                                                    Date:
December 30,2010
 
                                                                    Place of
Signing: Shouguang
 


4

--------------------------------------------------------------------------------

 
 